Citation Nr: 0017657	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  97-32 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for psychiatric 
disability on a secondary basis.

4.  Entitlement to a rating in excess of 30 percent for left 
shoulder disability from October 26, 1997, through July 1, 
1999, and in excess of 40 percent from July 2, 1999.

5.  Entitlement to a rating in excess of 30 percent for 
limitation of motion of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to January 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The RO granted serviced connection for left ear hearing loss 
in an October 1997 rating decision.  In the veteran's VA Form 
9 received in November 1997, he expressed the opinion that he 
was due compensation for hearing loss, in general, that was 
related to his military service.  Although the RO deemed that 
this document pertained only to the issue of service 
connection for right ear hearing loss disability, the Board 
is of the opinion that the veteran was also expressing 
disagreement with the noncompensable rating assigned his 
service-connected left ear hearing loss.  Accordingly, the 
veteran should be provided a statement of the case covering 
this issue.  This matter is referred to the RO for 
appropriate action. 

In a rating decision dated in January 2000, the RO granted a 
total rating based upon unemployability due to service-
connected disabilities.  In his March 2000 notice of 
disagreement, the veteran requested that his total rating 
based upon unemployability due to service-connected 
disabilities be declared permanent.  Although the RO briefly 
addressed the permanency issue in its April 2000 statement of 
the case, the veteran was not provided applicable laws and 
regulations covering this matter, and the matter was not 
presented as a discrete issue in the statement of the case.  
Accordingly, the Board is of the opinion that the RO should 
issue an appropriate statement of the case covering the issue 
of the permanency of the veteran's total rating.

FINDINGS OF FACT

1.  The claim for entitlement to service connection for right 
ear hearing loss disability is not plausible. 

2.  The claim for entitlement to service connection for flat 
feet is not plausible.

3.  The claim for entitlement to service connection for 
depression secondary to service-connected left shoulder 
disability is plausible.

4.  The veteran is right hand dominant.

5.  From October 26, 1997, through July 1, 1999, the 
veteran's left shoulder disability was manifested primarily 
by left shoulder pain and severe limitation of left shoulder 
motion.  
6.  Subsequent to July 1, 1999, the veteran's left shoulder 
disability was manifested primarily by left shoulder pain and 
pronounced limitation of left shoulder motion, without 
nonunion of the humerus or evidence of other pathology.

7.  The veteran's cervical spine disability is productive of 
severe limitation of cervical spine motion, with no evidence 
of significant neurological involvement.


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for flat feet is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for psychiatric 
disability secondary to service-connected disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a rating in excess of 30 percent for 
left shoulder disability from October 26, 1997, through July 
1, 1999, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 
5201 (1999).  
5.  The criteria for a rating in excess of 40 percent for 
left shoulder disability from July 2, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201 (1999).  

6.  The criteria for a rating in excess of 30 percent for 
limitation of motion of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5287, 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after service discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).


As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  In order for a direct service connection claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to, and may 
not, assist the veteran in the development of the claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); see also Epps, 
supra; Caluza at 504.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The veteran's service entrance examination was conducted in 
July 1989, and the examination report reveals no notation of 
abnormalities associated with the disabilities at issue.  The 
veteran underwent several audiometric examinations during his 
service.  In a March 1990 report, an examiner noted that the 
veteran's right ear hearing was within normal limits; the 
left ear was within normal limits from 2500-3000 Hz and 
demonstrative of moderate hearing loss at 4000-8000 Hz.  The 
veteran underwent audiometric evaluation in January 1995.  
That examination report states that the veteran had a history 
of high frequency hearing loss upon his entrance into service 
in 1989.  Examination revealed pure tone thresholds that were 
well within normal limits for the right ear; the left ear was 
within normal limits with stable high frequency hearing loss 
at 4000-8000 Hz.  The remainder of the reference audiograms 
did not reveal evidence of right ear hearing loss disability 
as defined by applicable VA regulations.  The veteran 
reported to a sick call for hearing loss in October 1995.  
The veteran reported difficulty hearing voices.  The examiner 
noted that the veteran was a radio operator but that 
previously his military occupation specialty had been a 
combat engineer in which capacity he was exposed to loud 
noises.  The veteran did report that he drove a large truck 
once a week, requiring the use of headphones.  The clinical 
assessment was hearing loss, rule out neurosensory.  The 
veteran was referred for a hearing evaluation.  There is no 
report of service separation examination of record.  The 
service medical records do not show evidence of treatment for 
psychiatric disability or flat feet.

According to the veteran's Form DD 214, his military 
occupation specialties were telecommunications operator and 
combat engineer.  

Soon after his separation from service, the veteran was 
examined by VA for hearing loss in May 1997.  The veteran 
reported a decrease in hearing over the previous two years.  
On the authorized VA audiological evaluation in May 1997, the 
veteran's hearing acuity measured as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
20
25
LEFT
15
15
15
20
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
veteran also reported that he had begun to experience 
bilateral and periodic tinnitus a couple of years earlier.  
The veteran reported that the tinnitus sounded like high-
pitched buzzing with varying loudness; he claimed that the 
tinnitus interfered with his ability to hear.  The examiner 
concluded from these results that the veteran's hearing was 
within normal limits in the right ear and demonstrative of 
severe sensorineural hearing loss at 4,000 Hz and above in 
the left ear.  The examiner commented that word recognition 
ability was excellent in both ears.  A further hearing 
evaluation was scheduled for June 1997.  

The veteran also underwent VA general medical examination in 
May 1997.  That examination report states that the veteran 
believed that the soles of his feet stretched and flattened 
during his time in service.  The veteran complained of pain 
in his feet when standing for prolonged periods.  The veteran 
also reported his hearing difficulties including a history of 
exposure to loud truck noises in the military.  On physical 
examination, the right ear drum was normal and the left ear 
drum appeared dull.  The examiner commented that upon 
inspection both arches of the veteran's feet appeared to be 
diminished.  There was no pain on deep palpation of the soles 
of the veteran's feet.  The examiner's diagnoses included 
long standing difficulty with flat feet and pain in the soles 
of his feet.  

Further auditory testing was conducted in June 1997.  The 
testing revealed that the veteran had normal auditory brain 
responses across the tested wavelengths.  

A VA primary care note dated in March 1998 shows that the 
veteran complained of experiencing a buzzing sound ever since 
he feel down a flight of stairs three months earlier.  The 
care note also indicates that the veteran had been undergoing 
treatment for severe manifestations of panic attacks.

The veteran was seen again in May 1998 for hearing 
complaints.  The veteran reported experiencing buzzing and 
stuffiness of the ears, as well as balance problems.  
Physical examination revealed tympanic membranes within 
normal limits and no signs of balance difficulty.  

A further VA audio examination was performed in January 1999.  
The veteran's chief complaint was periodic bilateral 
tinnitus.  On the authorized VA audiological evaluation in 
January 1999, the veteran's hearing acuity measured as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
15
LEFT
25 and 15
20
15
30
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner summarized the results by stating that the veteran 
had normal hearing on the right and mild to severe 
sensorineural hearing loss at 3,000 Hz and above in the left 
ear.  The examiner commented that word recognition ability 
was excellent in both ears.

Also of record are VA outpatient psychiatric treatment 
reports dated from September 1997 to May 1999.  Those reports 
show that the veteran was being followed for chronic pain 
syndrome, panic attacks, anxiety, and depression.  The 
veteran was being treated at a VA pain management clinic, at 
least in part, in order to control the psychiatric 
manifestations of his service-connected left shoulder 
disability.  Therapy included biofeedback in order to assist 
the veteran in managing his pain and worrying over his 
medical condition.

On the authorized VA audiological evaluation in June 1999, 
the veteran's hearing acuity measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
25
25
20
35
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 68 percent in the left ear.  The 
examiner commented that the veteran continued to experience 
normal hearing at all test frequencies in the right ear, mild 
sensorineural hearing loss at 3,000 Hz in the left ear, and 
severe sensorineural hearing loss at 4,000 Hz and above in 
the left ear.

The RO also obtained the clinical record upon which the 
Social Security Administration based a decision regarding 
disability benefits for the veteran.  Those records have been 
reviewed, and, as they pertain to the service connection 
issues resolved herein, are essentially duplicative of the 
medical evidence reviewed above.

A.  Hearing loss

The veteran contends that he has right ear hearing loss due 
to his exposure to loud noises as a truck operator and combat 
engineer in service.  

The inservice audiological results do not evidence right ear 
hearing disability for VA purposes.  There is no competent 
evidence of right ear hearing loss disability for VA purposes 
elsewhere in the record.  Moreover, VA examiners assessing 
the veteran's hearing acuity on three separate occasions 
since he filed his claim for service connection in February 
1997 have deemed his right ear hearing to be normal at all 
tested frequencies.  Therefore, the claim for service 
connection for right ear hearing loss disability is not well 
grounded.

B.  Flat feet

The veteran contends, essentially, that the rigors of service 
life, such as running long distances with heavy packs, caused 
flattening of the arches of his feet.  He maintains that 
because he had normal feet upon his entrance into service, 
his current flat arches must be due to his service.  

As mentioned, the service medical records are negative for 
notation of flat feet.  Although the VA examiner assessing 
the veteran in May 1997 was of the opinion that the veteran's 
foot arches were diminished, the examiner did not attribute 
this finding to the veteran's service.  The Board has 
considered the veteran's opinion concerning a link between 
the current condition of his feet and physical training to 
which he was subjected in service; however, as a layperson, 
the veteran is not competent to render a medical diagnosis or 
offer an opinion concerning medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As there is no 
medical evidence of flat feet in service or of a nexus 
between any currently present flat feet and service, the 
veteran's claim is not well grounded.  

C.  Psychiatric disability 

As noted above, the veteran has been receiving treatment at a 
pain management clinic for, in part, the psychiatric 
manifestations of his service-connected left shoulder 
disability.  Given that the service-connected left shoulder 
disability constitutes a key element of the veteran's overall 
psychiatric status, the Board is of the opinion that the 
claim for psychiatric disability secondary to service-
connected left shoulder disability is at least plausible, and 
thus well grounded for VA purposes.  

II.  Initial ratings

As a preliminary matter, the Board points out that the RO's 
action in establishing entitlement to a total rating based 
upon unemployability due to service-connected disabilities, 
effective July 22, 1999, does not impact on the Board's 
consideration of his claims with respect to initial ratings, 
effective during the period in which entitlement to those 
benefits has been established.  The Board notes that the 
Court has consistently held that claims for higher ratings, 
including on an extra-schedular basis, are separate and 
distinct from a total rating claim.  See Colayong v. West, 12 
Vet. App. 524, 537 (1999).

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claims has been satisfied.  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the Court has stated specifically that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A.  Left shoulder disability

Service medical records show that the veteran complained of 
left shoulder pain in October 1996 following physical 
training.  The examiner diagnosed muscle strain.  The veteran 
was also seen for upper back pain that was of two months 
duration.  The examiner assessed spasm versus partial rupture 
of the left trapezius muscle.  

Service connection for left shoulder strain was granted in an 
August 1997 rating decision.  The RO assigned a 10 percent 
rating.  That rating was increased to 20 percent in an 
October 1997 rating decision and to 30 percent in a September 
1998 rating decision, effective from October 26, 1997.  In a 
January 2000 rating decision, after an additional 
examination, the RO increased the disability rating to 40 
percent, effective from July 2, 1999, the date of the 
examination.

Pertinent evidence covering this appeal period includes the 
report of a May 1997 VA general medical examination.  At that 
examination, the veteran complained of left shoulder pain 
since an inservice injury.  The veteran demonstrated 
difficulty in moving his left shoulder, his head, and raising 
his arms above his head.  On physical examination, the 
veteran was limited to 120 to 130 degrees of forward flexion 
with respect to the left shoulder, with grimacing noted due 
to pain.  The examiner explained that normal shoulder forward 
flexion is 180 degrees.  Hyperextension was limited to 35 
degrees for the left shoulder (whereas normal is 50 degrees), 
left shoulder abduction was achieved to 150-160 degrees with 
substantial grimacing due to pain (normal is 180 degrees), 
adduction was 30-35 degrees for the left shoulder with 
grimacing due to pain (normal is 50 degrees), internal 
rotation was limited to 50 degrees for the left shoulder with 
grimacing due to pain (normal is 80-90 degrees), and external 
rotation was limited to 65 degrees on the left with grimacing 
due to pain (normal is 85-90 degrees).  There was pain on 
palpation of the posterior aspect of the left shoulder.  X-
rays of the left shoulder were normal.  The examiner 
diagnosed a service-connected injury to the left shoulder 
with pain and limitation of function.  

At his October 1997 VA muscles examination, the veteran 
complained of not being able to use his left arm due to pain.  
The examiner noted that he was unable to determine muscle 
strength of the trapezius because of the veteran's pain.  The 
examiner also found minimal left shoulder flexion.  He was 
unable to test other left shoulder movements due to pain.  
The examiner also found spasms of the trapezius.  The 
examiner diagnosed mild fascial pain with probable 
involvement of the trapezius.  

At his October 1997 VA examination of the shoulders, the 
veteran complained of constant left shoulder pain and 
weakness of the left arm.  Range of motion maneuvers showed 
passive left shoulder abduction to 30 degrees, flexion to 20 
degrees, and extension to 45 degrees.  The examiner noted 
that the veteran's left shoulder pain was constant, even when 
at rest.  The examiner also noted further limitation of left 
shoulder motion with repeated range of motion maneuvers and 
that the pain appeared to be a limiting factor.  The examiner 
found tenderness and palpable muscle spasms during left 
shoulder range of motion; he also observed grimacing and 
guarding.  The examiner was not able to test for left 
shoulder rotation.  Left should supination was limited to 60 
degrees at the forearm, pronation was limited to about 75 
degrees at the elbow, and elbow flexion limited to 110 
degrees (active) and 130 degrees (passive).  The examiner 
diagnosed myofascial pain with scapulothoracic dysfunction.

The report of an August 1998 VA spinal examination of the 
veteran states that adequate examination of the veteran's 
left shoulder was not possible due to his inability to relax 
the left shoulder muscles.  The examiner commented that the 
veteran had a normal neurological examination and that he was 
considered to have a contracture of the left upper extremity 
secondary to immobility.  X-rays of the neck, shoulder, and 
thoracic spine were deemed normal.  The examiner opined that 
there was no cause for the veteran's left shoulder immobility 
other than his remote shoulder injury.  The examiner 
diagnosed a history of a remote shoulder injury.  

Medical reports from the VA Medical Center in Lexington, 
Kentucky dated from May to August 1997 show treatment for 
myofascial pain syndrome and scapulothoracic dysfunction 
secondary to myofascial pain syndrome.  Records from that 
facility also reveal that the veteran underwent extensive VA 
physical therapy for his left shoulder disability during 1997 
and 1998.

The veteran was most recently examined by VA for his left 
shoulder disability in July 1999.  Review of the examination 
report shows complaints of spasms and pain at the base of his 
neck above the shoulder blade on the left that radiated out 
to his shoulder.  The veteran reported that he was losing his 
ability to use his left hand.  Physical examination revealed 
no obvious left shoulder deformity and tenderness to 
palpation over the upper margins of the left scapula.  Active 
range of left shoulder motion was severely limited because of 
discomfort.  The examiner reported that the veteran's left 
shoulder forward flexion was limited to 10 degrees, 
hyperextension to 15 degrees, abduction to 20 degrees, 
internal rotation from 50-85 degrees, and external rotation 
from 50-85 degrees.  The examiner commented that previous 
radiographs of the shoulder and cervical spine failed to 
reveal any pathology.  Previous nerve conduction studies of 
the left arm were considered normal.  The examiner diagnosed 
likely left shoulder adhesive capsulitis due to immobility.  

According to his service medical records, the veteran is 
right handed.

Analysis

The RO has rated the veteran's left shoulder disability under 
Diagnostic Codes 5201-5200 covering limitation of arm motion 
and ankylosis of the scapulohumeral articulation. 

Limitation of motion of the minor arm warrants a 20 percent 
rating if motion is limited at the shoulder level or midway 
between the side and shoulder level.  A 30 percent rating is 
warranted if motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

Ankylosis of the scapulohumeral articulation of the minor arm 
warrants a 20 percent evaluation if it is favorable, with 
abduction to 60 degrees and an ability to reach the mouth and 
head; a 30 percent evaluation is warranted if the ankylosis 
is intermediate between favorable and unfavorable; a 40 
percent evaluation is warranted for unfavorable ankylosis, 
with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for malunion of the 
humerus of the minor upper extremity with either moderate or 
marked deformity; a 20 percent evaluation is also warranted 
for frequent episodes of dislocation of the scapulohumeral 
joint of the minor upper extremity and guarding of all arm 
movements, or with infrequent episodes and guarding of 
movement only at the shoulder level.  A 40 percent evaluation 
is for assignment where there is fibrous union of the humerus 
of the minor upper extremity.  A 50 percent evaluation 
requires nonunion of the humerus (a false flail joint).  A 70 
percent evaluation, the maximum schedular rating involving 
impairment of the humerus of the minor upper extremity, 
requires loss of the head of the humerus (flail shoulder).  
38 U.S.C.A. § 4.71a, Diagnostic Code 5202.    

Review of the evidence outlined above shows that the veteran 
manifested moderate limitation of left shoulder range of 
motion due to pain at his first post-service VA examination 
in May 1997.  This was followed by significant worsening of 
restriction of left shoulder motion at the October 1997 VA 
examination.  Definitive range of motion data were not able 
to be secured during the August 1998 VA examination.  
Nevertheless, the VA examiner assessing the veteran in August 
1998 was of the opinion that the veteran manifested no 
neurological impairment related to his service-connected left 
shoulder disability.  Despite the lack of observable 
pathology, the veteran's primary symptom over this period was 
left shoulder pain with any motion and even at rest.  The 30 
percent rating currently in effect over the period October 
26, 1997, through July 1, 1997, is the maximum disability 
rating for limitation of arm motion for a minor extremity.  
In order to qualify for a higher schedular rating, the 
veteran's disability must have been of such severity as to 
cause ankylosis, with abduction to 25 degrees from the 
veteran's side, in an unfavorable position.  Although the 
veteran did have significant limitation of motion due to pain 
over this period, he retained useful motion of his shoulder.  
Therefore, the disability did not warrant a rating based on 
ankylosis.  his limitation of left shoulder was not so severe 
as to equate to ankylosis.  Moreover, as no pathology was 
found on x-ray studies, a higher rating based upon impairment 
of the humerus, clavicle, or scapula, is not in order.

Effective July 2, 1999, the RO increased the disability 
rating for the veteran's left shoulder disability to 40 
percent.  The July 1999 VA examination upon which the RO 
based the increase revealed similar complaints to those 
voiced at earlier examinations, and findings of more 
pronounced limitation of left shoulder motion.  A 40 percent 
rating is the maximum disability rating available for 
ankylosis of the scapulohumeral articulation of the minor 
upper extremity.  A 50 percent rating would be in order if 
the veteran's left shoulder disability picture more nearly 
approximated nonunion (false flail joint) of the humerus.  
However, as mentioned above no pathology, including 
impairment of the humerus, has been found related to the left 
shoulder despite numerous VA examinations.  Therefore, given 
these findings, the Board is unable to identify alternative 
rating criteria under which the veteran would be entitled to 
a higher level of disability compensation for his service-
connected left shoulder disability from July 2, 1999.

B.  Cervical spine disability 

Service connection for limitation of motion of the cervical 
spine was granted in the September 1998 rating decision on 
appeal.  A 30 percent evaluation was assigned effective from 
October 26, 1997.  

Upon May 1997 VA general medical examination, a VA examiner 
measured cervical spine forward flexion of 40 degrees (with 
some pain), hyperextension limited to 20 degrees by pain, 
normal lateral bending to 40 degrees on the right and limited 
lateral bending to 25 degrees on the left, and limited left 
shoulder rotation of 55 degrees (normal deemed to be 70 
degrees).  The examiner noted that the veteran grimaced when 
performing the above maneuvers.  The examiner found no pain 
on direct palpation of the cervical spine or paraspinal 
muscles.   X-rays of the cervical spine were normal.  The 
examiner did note substantial pain associated with the left 
scapular region.  

At his October 1997 VA spine examination, the veteran 
complained of limitation of activities due to limitation of 
neck motion attributable to pain.  He complained of neck 
stiffness and weakness.  The examiner reported that neck 
flexion was limited to 40 degrees both passively and 
actively, extension was measured at near zero degrees, and 
right lateral bending was measured as about 15 degrees.  The 
examiner noted that there was neck pain at rest; there was 
worse pain with any movement.  There were spasms and 
tenderness of the left lateral neck muscles as well as spasms 
of the left upper neck and back.  The examiner diagnosed 
limited range of neck motion because of muscle spasms and 
pain (torticollis).

The veteran underwent further VA spinal examination in August 
1998.  The examination report shows that the VA examiner was 
not able to conduct a full examination given the veteran's 
immobility and inability to relax his shoulders muscles.  
Nevertheless, the examiner diagnosed limitation of motion of 
the cervical spine secondary to muscle spasms of the left 
shoulder.  The examiner opined that there was no actual spine 
disability.

The July 1999 VA examination of the spine revealed no obvious 
cervical spine deformity and no tenderness to palpation.  
Cervical spine ranges of motion were forward flexion to 15 
degrees, extension to 5 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 5 degrees, head turning to 
the left of 25 degrees, and head turning to the right of 10 
degrees.  All range of motion maneuvers were accompanied by 
discomfort.  The examiner noted that prior radiographs of the 
shoulder and cervical spine failed to identify any pathology.  
The examiner diagnosed limited range of motion of the 
cervical spine due to trapezius muscle spasm.  

Analysis

The RO has rated the veteran's cervical spine disability as 
30 percent disabling under Diagnostic Code 5290.  Under that 
Diagnostic Code, a 10 percent rating is warranted for slight 
limitation of cervical spine motion, a 20 percent evaluation 
is warranted for moderate limitation of cervical spine 
motion, and a 30 percent rating is appropriate for severe 
limitation of cervical spine motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

Other codes under which cervical spine disability may be 
rated include Diagnostic Code 5287, which provides a 30 
percent rating for favorable ankylosis of the cervical spine 
and a 40 percent rating for unfavorable ankylosis of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287.  

Under Diagnostic Code 5293, a 40 percent rating is warranted 
for severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The current rating in effect for the veteran's service-
connected cervical spine impairment is 30 percent.  A 30 
percent rating is the maximum schedular rating available for 
limitation of motion of the cervical spine.  A rating in 
excess of 30 percent would be appropriate for disability 
tantamount to ankylosis of the cervical spine in an 
unfavorable position.  Although the clinical data reviewed 
above does show that the veteran's cervical spine motion 
during 1997 and 1999 VA examinations was quite limited, 
ankylosis was not found.  In addition, no significant 
neurological impairment has been found so the disability does 
not warrant a rating under Diagnostic Code 5293.  Moreover, 
there is no other appropriate basis for granting a higher 
schedular rating for this disability.

III.  Extra-schedular consideration

With respect to each of the veteran's evaluation claims, the 
Board has also considered whether there should be referral to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(1999).  The record reflects that the veteran has not 
required frequent hospitalization for the service-connected 
disabilities discussed above.  The demonstrated 
manifestations of the disabilities are consistent with the 
assigned evaluations.  There is no indication in the record 
that the average industrial impairment resulting from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board finds that the 
criteria for submission for assignment of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied. 

Entitlement to service connection for flat feet is denied. 
 
Evidence of a well-grounded claim for service connection for 
psychiatric disability on a secondary basis having been 
presented, the appeal is granted to this extent. 

Entitlement to a rating in excess of 30 percent for left 
shoulder disability from October 26, 1997, through July 1, 
1999, is denied.

Entitlement to a rating in excess of 40 percent for left 
shoulder disability from July 2, 1999, is denied.

Entitlement to a rating in excess of 30 percent for 
limitation of motion of the cervical spine is denied.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for psychiatric disability 
on a secondary basis, VA has a duty to assist him in the 
development of the facts pertinent to this claim.  
38 U.S.C.A. § 5107(a).  In this regard, the Board notes that 
VA's duty to assist requires that the veteran be afforded a 
VA examination with respect to this disability, which should 
take into account the records of the veteran's prior medical 
history, and that includes an opinion as to the etiology of 
this disability.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated or 
evaluated him for psychiatric disability 
at any time since service.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims folders.  In any event, 
the RO should obtain and associate with 
the claims folders all treatment records, 
i.e., outpatient records and/or hospital 
summaries, for the veteran from the VA 
Medical Center in Lexington, Kentucky, 
reflecting psychiatric treatment of the 
veteran since May 1999. 

2.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature, extent and etiology 
of any currently present psychiatric 
disability.  Any necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  With respect to each 
diagnosed psychiatric disorder, the 
examiner should provide an opinion, based 
upon the examination results and a review 
of the claims folders, as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
veteran's service-connected disabilities 
of the left shoulder and cervical spine, 
to include whether the service-connected 
disabilities chronically worsened the 
psychiatric disorder.  The rationale for 
all opinions expressed must also be 
provided.  The claims folders must be 
made available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims folders 
were reviewed by the examiner.

3.  Then, the RO should review the claims 
folders and ensure that all development 
actions have been completed in full, 
undertake any other indicated 
development, and readjudicate the issue 
of entitlement to service connection for 
psychiatric disability on a secondary 
basis. 

4.  If the claim is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

